Case: 1:17-cv-00783-WOB-KLL Doc #: 46 Filed: 10/24/19 Page: 1 of 2 PAGEID #: 251




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 S&S HEALTHCARE STRATEGIES,                    :       Case No. 1:17-cv-00783-WOB-KLL
 LTD.                                          :
                    Plaintiff,                 :       Judge Bertelsman
                                               :
 v.                                            :
                                               :       NOTICE OF DEPOSITION OF
 THREE RIVERS PROVIDER                         :       CRAIG KRUMBHAAR
 NETWORK, INC.,                                :
                                               :
                               Defendant.      :

       Please take notice that pursuant to Rule 30 of the Federal Rules of Civil Procedure,

Plaintiff, S&S Healthcare Strategies, Ltd., by and through counsel, will take the deposition of

CRAIG KRUMBHAAR on Tuesday, October 29, 2019 beginning at 9:00 a.m. The deposition

will be conducted at Eagleview Corporate Center, 600 Eagleview Blvd, Ste. 300, Exton, PA

19341. Said deposition will be taken via video conference in the presence of a Notary Public, or

some officer authorized by law to take depositions, and will continue day to day until completed.

       Plaintiffs are taking said deposition according to the Federal Rules of Civil Procedure and

said deposition shall be used for any purpose contemplated by the Federal Rules of Civil

Procedure. Plaintiff reserves the right to conduct such further depositions and discovery from

Bryan Hebert as may arise at a later date.

                                             Respectfully submitted,

                                             /s/ Peter A. Saba
                                             Peter A. Saba (0055535)
                                             Jeffrey M. Nye (0082247)
                                             STAGNARO, SABA
                                             & PATTERSON CO., L.P.A.
                                             2623 Erie Avenue
                                             Cincinnati, Ohio 45208
                                             (513) 533-2701
                                             (513) 533-2711 (fax)


                                                   1
Case: 1:17-cv-00783-WOB-KLL Doc #: 46 Filed: 10/24/19 Page: 2 of 2 PAGEID #: 252




                                            pas@sspfirm.com
                                            Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing was served on all counsel of record
via CM/ECF this 24th day of October 2019.

                                            /s/ Peter A. Saba
                                            Peter A. Saba (0055535)




                                               2
